TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-08-00022-CV


Diana L. Morris a/k/a Diana Aguilar and Phillip Morris, Appellants

v.

Juan Aguilar and Margarita Aguilar, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-FM-98-000103, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants have filed a motion to stay, arguing that they cannot proceed in this appeal
until the issues raised in a related appeal, cause number 03-08-00078-CV, are concluded.  We issued
an opinion in cause number 03-08-00078-CV, appellant Diana Morris filed a motion for extension
of time to seek discretionary review in the supreme court, and the supreme court granted Morris an
extension of time.  We therefore grant appellants' motion and abate this appeal until the supreme
court has resolved the related cause.  Once the supreme court has taken action in that cause, we will
reinstate this cause on our docket.
					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   October 26, 2010